Citation Nr: 0411191	
Decision Date: 04/28/04    Archive Date: 05/06/04

DOCKET NO.  95-10 350	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen 
a claim of entitlement to service connection for a headache 
disability.

2.  Whether new and material evidence has been submitted to reopen 
a claim of entitlement to service connection for a back 
disability.

3.  Whether new and material evidence has been submitted to reopen 
a claim of entitlement to service connection for a right lower 
extremity disability.

4.  Entitlement to an increased (compensable) rating for a right 
eye pterygium.

5.  Entitlement to an increased (compensable) rating for scars of 
the scalp and right elbow.

6.  Entitlement to a compensable rating pursuant to the provisions 
of 38 C.F.R. § 3.324.

REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R.P. Harris, Counsel


INTRODUCTION

The appellant had active service from April 1948 to April 1953 and 
July 1953 to June 1956.  Apparently, he was a member of the 
National Guard prior to April 1948.  

Historically, by a December 1960 rating decision, service 
connection was denied, in part, for a right lower extremity 
disability.  Appellant was notified of that decision that month, 
but did not file a timely Notice of Disagreement therewith.  A 
June 1987 Board of Veterans' Appeals (Board) decision denied 
service connection for headache and back disabilities.  Those 
decisions represent the last final decisions on the merits with 
respect to said service connection issues.  Evans v. Brown, 9 Vet. 
App. 273, 285 (1996).  

This matter came before the Board on appeal from a November 1994 
rating decision by the San Juan, Puerto Rico, Regional Office 
(RO).  In May 1998, the Board remanded the case to the RO for 
additional evidentiary development.  During the pendency of the 
appeal, the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. § 5100 et seq. (West 2002)) became law.  

This appeal is being again REMANDED to the RO, via the Appeals 
Management Center in Washington, DC; and VA will provide notice if 
further action is required on appellant's part.

REMAND

With respect to a procedural matter, on November 9, 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) became law.  This 
law redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a claim for 
VA benefits.  There have also been final regulations promulgated 
to implement the new law.  This change in the law is generally 
considered applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000, or filed 
before the date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099-2100 (2000); 66 Fed. Reg. 45,630 
(Aug. 29, 2001) (38 C.F.R. § 3.159 (2003)); and VAOPGCPREC 7-2003 
(Nov. 19, 2003).  

Although the RO issued appellant a July 2003 VCAA letter on the 
appellate issues, the VCAA letter in question is deficient.  For 
example, although said letter described what evidence was required 
to support a general claim for service connection, no mention was 
made as to what evidence was required to support a service 
connection claim involving finality, claims for increased ratings, 
or a 38 C.F.R. § 3.324 claim.  See also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  Further, it is not clear that he has been 
fully informed to submit any evidence that pertains to the claim, 
in effect he is notified that he should "give us everything you've 
got pertaining to your claims."  See 38 C.F.R. § 3.159.

In the Board's May 1998 remand, the RO was requested to obtain any 
relevant National Guard medical records dated in the late 1940's 
and any additional Regular Army service medical records for the 
periods from April 1948 to April 1953 and July 1953 to June 1956.  
The computerized e-mail responses in 1999, apparently from the 
National Personnel Records Center (NPRC), do not document that 
such search was in fact conducted.  As the Board's May 1998 remand 
pointed out, there are no service medical records (apart from 
service entrance and separation examinations) for the initial 
Regular Army service period, nor a service separation examination 
for the last period of service, currently associated with the 
claims folder.  Additionally, as stated in the Board's May 1998 
remand, although in an October 1985 written statement, appellant 
divulged that in April 1974, he had requested his "military 
records" from NPRC but was informed that such records were lost 
due to fire, the claims folder does not currently contain explicit 
documentation that his service medical records were lost due to 
"fire-related service."  

Thus, the RO should again request NPRC to search (including 
alternative sources) for any relevant National Guard medical 
records and additional Regular Army service medical records 
(including any abstracts of records of the Office of the Surgeon 
General (SGO), sick/morning reports, and any 
hospitalization/accident investigative records pertaining to a 
1956 motor vehicular accident).  If such records are unavailable, 
this should be noted in writing in the claims folder.

Additionally, pursuant to the Board's May 1998 remand, the RO was 
requested to attempt to obtain any relevant VA clinical records 
dated shortly after service.  However, it does not appear that the 
RO has attempted to obtain any relevant VA clinical records dated 
shortly after service.  

With respect to the appellate issue involving an increased 
(compensable) rating for scars of the scalp and right elbow, 
although the VA's schedule for rating skin disorders (including 
scars) was respectively revised as of August 30, 2002 (See 67 Fed. 
Reg. 49590-49599 (July 31, 2002)), it does not appear that 
appellant has been provided a Statement of the Case or 
Supplemental Statement of the Case which includes these recently 
amended rating criteria nor does it appear from the record that 
the RO has considered them.  Rather, the Statement of the 
Case/Supplemental Statement of the Case issued appellant only 
included the old version of the applicable Diagnostic Codes for 
rating scars.  The criteria most favorable to the veteran would 
apply for at least part of the period.

Accordingly, the case is REMANDED for the following:

1.  The RO should send appellant adequate written notification as 
to the information and evidence necessary to substantiate all the 
claims at issue, including which evidence is to be provided by the 
appellant, and which by VA.  See Quartuccio, supra.; and the 
Veterans Claims Assistance Act of 2000.  He should also be 
instructed to submit "everything he has pertaining to these 
claims."  See 38 C.F.R. § 3.159.

2.  The RO should request the service department, NPRC, or any 
other appropriate organization to obtain any relevant National 
Guard medical records dated in the late 1940's (Battery B, 482nd 
Field Artillery Battalion) and any additional Regular Army service 
medical records (inpatient and outpatient records) dated from 
April 1948 to April 1953 and July 1953 to June 1956 that may be 
available; and associate them with the claims folder.  The RO 
should request the service department, NPRC, or any other 
appropriate organization to state in writing whether it has 
searched all applicable secondary sources for documentation of any 
relevant treatment the appellant may have received during National 
Guard duty for training and Regular Army service (including any 
SGO abstract records, sick/morning reports, and any 
hospitalization/accident investigative records pertaining to a 
1956 motor vehicular accident).  In the event that records are 
unavailable, this should be noted in writing in the claims folder.  
If it is determined that the records are unavailable secondary to 
the accidental fire at the NPRC, that too should be set forth in 
the claims folder.

3.  The RO should obtain any additional, relevant VA medical 
reports, including but not limited to, those from the San Juan, 
Puerto Rico, VA Medical Center (clinical records dated from 1956 
to the present); and associate these with the claims folder.

4.  The RO should review the evidence and determine whether the 
appellant's service connection claims may now be granted.  

If the RO denies the claims of entitlement to service connection 
for right lower extremity, headache, and back disabilities, on the 
basis that new and material evidence has not submitted, he should 
be provided a supplemental statement of the case which includes 
appropriate laws and regulations pertaining to the finality of the 
December 1960 rating decision and June 1987 Board decision which 
denied service connection for these respective disabilities.  The 
statement should include information regarding the prior denials 
and discuss the effect of the prior denials on the current claims.

If the RO considers the claims for service connection for right 
lower extremity, headache, and back disabilities, reopened, but 
denies them on the merits, appellant should be provided with a 
supplemental statement of the case which addresses these issues on 
the merits.

5.  The RO should review any additional evidence and rerate the 
service-connected right eye pterygium and scars of the scalp and 
right elbow, with consideration of applicable court precedents and 
statutory and regulatory provisions.  The RO should consider all 
appropriate diagnostic codes (including, but not limited to, the 
old and new versions of VA's Schedule for rating scars, to the 
extent applicable).  

6.  The RO should review any additional evidence and readjudicate 
the issue of entitlement to a compensable rating based on multiple 
noncompensable service- connected disabilities under 38 C.F.R. § 
3.324, unless the issue should become moot.

When the aforementioned development has been accomplished, to the 
extent the benefits sought are not granted, a supplemental 
statement of the case should be provided, and the case should be 
returned to the Board for further appellate consideration, to the 
extent such action is in order.  No action is required of the 
appellant until he is notified.  The Board intimates no outcome in 
this case by the action taken herein.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).




